Title: From John Adams to Thomas Greenleaf, 15 July 1822
From: Adams, John
To: Greenleaf, Thomas


A Committee appointed by the Town of Quincy on the 8th: Day July A.D. 1822.Gentlemen.
Quincy July 15th 1822.

The resolutions of the Town of Quincy passed on the same day and presented to me by you in their Name are perfectly satisfactory and demand my affectionate gratitude. The harmony and unanimity with which the Town have accepted the instrument of conveyance, and their approbation of the restrictions, limitations, and conditions expressed in it, is very gratifying to me and receives my best thanks; Nor should I omit to express my obligations to you for the friendly manner with which you have communicated the resolutions to me.
With great respect Esteem and affection for the Town, and sincere friendship for you, / I have the honor to be their, and your, / fellow Citizen, / and humble Servant

John Adams